UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.:000-53072 EMMAUS LIFE SCIENCES, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 310-214-0065 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Emmaus Holdings, Inc. Former Name Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNox The registrant had 24,381,667 shares of common stock, par value $0.001 per share, outstanding as of August 12, 2011. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) amends information in the Quarterly Report on Form 10-Q filed by Emmaus Life Sciences, Inc. (the “Company”) with the Securities and Exchange Commission (the “SEC”) on August 15, 2011 (the “Original Filing”).This Amendment reflects (i) restated consolidated financial statements (including updated subsequent events in the notes to the financial statements) to correctly report the Company’s deferred tax assets and liabilities related to unrealized gain on available-for-sale securities as reported in the Company’s Current Report on Form 8-K filed with the SEC on September 29, 2011, and (ii) revisions based on a comment letter from the staff of the SEC.The Company has also revised Note 8, Related Party Transactions with respect to the arrangement with AFH Advisory. As a result of this Amendment, the certifications pursuant to Sections 302 and 906of the Sarbanes-Oxley Act of 2002 filed as exhibits to our Original Filing have been revised, as applicable to the disclosures that are amended by this Amendment, re-executed and re-filed as of the date of this Amendment. This Amendment includes information contained in the Original Filing, and, except as noted above, we have made no attempt in the Amendment to modify or update the disclosures presented in the Original Filing.The disclosures in this Amendment continue to speak as of the date of the Original Filing, and do not reflect events occurring after the filing of the Original Filing.Among other things, the Company’s name change from “Emmaus Holdings, Inc.” to “Emmaus Life Sciences, Inc.”, which was effective September 14, 2011, is not reflected on the Company’s consolidated financial statements and notes thereto, and forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context.This Amendment should be read in conjunction with our other filings made with the SEC subsequent to the filing of the Original Filing.The filing of this Amendment shall not be deemed to be an admission that the Original Filing, when made, included any untrue statement of a material fact or omitted to state a material fact necessary to make a statement not misleading. EMMAUS LIFE SCIENCES, INC. FORM10-Q/A For the Quarterly Period Ended June 30, 2011 INDEX Page PartI Financial Information Item 1. Financial Statements (a) Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 1 (b) Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 2 (c) Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the Period from December 20, 2000 (Inception) to June 30, 2011 3 (d) Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 7 (e) Notes to Consolidated Financial Statements as of and for the Six Months ended June 30, 2011 (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PartII Other Information Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 41 Item 3. Default Upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures i Item 1. Financial Statements EMMAUS HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets As of June 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Marketable securities Prepaid expenses and other current assets Deferred tax asset Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Marketable securities, long-term — Intangibles, net Notes receivable Deposits Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party — Dissenting shareholders payable — Notes payable Convertible notes payable, net Deferred tax liability Total current liabilities LONG-TERM LIABILITIES Notes payable — Convertible notes payable Total long-term liabilities Total Liabilities SHAREHOLDERS’ EQUITY (DEFICIT) Preferred stock – par value $0.001 per share, 20,000,000 shares authorized, none issued and outstanding — — Common stock – par value $0.001 per share, 100,000,000 shares authorized, 24,381,667, (excluding 47,178 shares held by stockholders who exercised dissenters’ rights) and 20,365,054 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Shareholders’ Equity (Deficit) ) Total Liabilities & Shareholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 1 EMMAUS HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, From
